CLIFFORD, Justice,
with whom COLLINS and BRODY, JJ., join, dissenting.
Because in my judgment the trial court did not abuse its discretion in refusing to grant a mistrial, I respectfully dissent.
Mistrials should be granted only sparingly. State v. Mason, 528 A.2d 1259, 1260 (Me.1987).
The trial court should deny a motion for mistrial except in the rare case when the trial cannot proceed to a fair result and no remedy short of a new trial will satisfy the interests of justice.
Id. The justice presiding at trial was in a unique position to assess what impact the handing of the bag by the prosecutor to defense counsel had upon the jury, and he concluded that the impact was insufficient to justify a mistrial. We should defer to that assessment. In my judgment, the refusal to grant a mistrial was well within the discretion of the trial justice.
I would affirm the conviction.